SACKETT, Judge
(dissenting).
I dissent.
Duane Arnold died leaving a surviving spouse Henrietta and adult children. Henrietta is now deceased and Duane’s and Henrietta’s adult children are the beneficiaries of Henrietta’s estate. The trial court and the majority have determined the estate is entitled to collect under a deferred compensation agreement.
I disagree. If Duane Arnold had died without leaving a surviving spouse, the majority recognizes his adult children would have taken nothing.
I find no rational basis to assume the agreement was intended to provide benefits for these adult children if Arnold predeceased his wife but not if Arnold’s wife predeceased him. The agreement clearly is designed to provide an income for Duane’s spouse and dependent children. Duane’s spouse is dead and his children no longer dependent.
I would reverse and dismiss the estate’s claim.